Citation Nr: 1213119	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-36 479	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for right ear hearing loss.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from August 2004 to October 2005.  The Veteran has also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the issue of service connection for posttraumatic stress disorder (PTSD) was also denied by the August 2006 rating decision and timely appealed by the Veteran.  However, the February 2012 rating decision granted service connection for PTSD.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to the disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not before the Board at this time.

The record shows that the Veteran initially requested a hearing in connection with his claim on appeal.  However, in an October 2009 statement, the Veteran withdrew his hearing request.  

The Board observes that additional evidence has been associated with the claims file following the August 2009 statement of the case.  However, after a review of the claims file, the Board finds that the submitted evidence is not relevant to the issue at hand.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, right ear hearing loss has been found to be causally related to active duty.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the claim for service connection for right ear hearing loss is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims ("Court") has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran has contended that his right ear hearing loss is related to his period of active duty from August 2004 to October 2005.  He stated that he was exposed to an explosion and that he suffered from tinnitus and diminished hearing in the right ear since the incident.

First, the Board recognizes that the evidence is somewhat conflicting regarding whether the Veteran has a current right ear hearing loss disability in accord with the provisions of 38 C.F.R. § 3.385.  The Veteran was afforded a VA examination in January 2006.  The audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
30
LEFT
15
20
15
15
30

The Veteran exhibited a speech recognition score of 94 percent in the right ear and 96 percent in the left ear.  Based on the aforementioned findings, the Veteran does not meet the criteria for a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran did not exhibit three readings of 26 decibels or more and did not exhibit a reading of 40 decibels or higher in any threshold.  In addition, the speech recognition score in the right ear was not less than 94 percent.  However, the subsequent VA treatment records indicate that the Veteran currently has a right ear hearing loss disability.  The April 2007 VA treatment record noted that the hearing in the right ear was worse than the left.  The assessment was listed as a moderate sensorineural hearing loss in the right ear.  The examining physician explained that the Veteran was considered a candidate for amplification of the right ear.  Indeed, the record shows that the Veteran currently uses a hearing aid for the right ear.  The October 2007 VA treatment record shows that the Veteran reported that his hearing was stable over the last year.  However, the examining physician noted that the sensorineural hearing loss in the right ear was worse in the lower frequencies.  However, the April 2007 and October 2007 VA treatment records do not include audiograms.  Nevertheless, the December 2008 VA treatment record shows that the Veteran was assessed with sensorineural hearing loss.  The examining physician specifically noted that the thresholds were consistent with previous evaluations with the exception of better thresholds by 10 to 20 decibels from 250 to 500 Hertz and poorer thresholds by 10 decibels in the right ear from 4000 to 8000 Hertz.  As shown by the January 2006 audiogram, the Veteran exhibited a reading of 30 decibels in the right ear at 4000 Hertz.  As the Veteran's reading at 4000 Hertz worsened by 10 decibels, this would result in a reading of 40 decibels.  A finding of 40 decibels in any threshold from 500 Hertz to 4000 Hertz meets the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  Therefore, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has a current right ear hearing loss disability.  

The service treatment records show that the Veteran was exposed to acoustic trauma.  A March 2005 service treatment record reveals that the Veteran was referred to ENT due to seven days of right ear hearing loss/tinnitus.  The consultation report noted that the Veteran had decreased hearing in the right ear due to a noisy environment.  It was noted that the Veteran had right ear sensorineural hearing loss that was moderate.  He was advised to avoid noisy places for at least one month.  An April 2005 service treatment record shows that the Veteran was seen yesterday for an audiogram and it was concluded that he had moderate acute sensorineural hearing loss related to loud noise exposure.  The assessment was listed as sensorineural hearing loss and he was profiled for 30 days to avoid driving and noise exposure.  The Veteran was advised to not drive or ride in a truck and avoid loud noise exposure of all sorts for 30 days.  In a subsequent consultation sheet, it was noted that the Veteran needed a repeat hearing test so he could return to full duty as a driver.  The Veteran provided a history of right ear tinnitus.  It was noted that the audiogram was within normal limits bilaterally.  

However, only one month after separation from active duty, the Veteran filed a claim for VA compensation for right ear hearing loss and tinnitus.  The Veteran was granted service connection for tinnitus due to the acoustic trauma he suffered during active duty.  In his notice of disagreement, he stated that he was exposed to an IED explosion due to his combat time in Iraq that damaged his inner ear.  The VA treatment records also show that the Veteran has provided consistent reports of continuity of symptomatology, i.e. diminished hearing in the right ear, since his period of active duty.  

The Veteran was afforded a VA examination in January 2006.  The claims file was not available for review.  The Veteran reported that he had noise exposure from vehicle engines, artillery rounds, and small arms fire during his time in Iraq.  In December 2004, an IED blew up two trucks in front of him, and he noted loud ringing in the right ear.  Since the explosion, he reported some decrease in hearing and constant ringing/humming sounds.  He occasionally experiences pressure, sometimes across his forehead.  He worked in the shipping department of a steel mill for 23 years with use of hearing protection and has been a school custodian for the last 4 years.  

In reviewing the aforementioned evidence, the Board finds that service connection is warranted for right ear hearing loss.  The service treatment records show that the Veteran was exposed to acoustic trauma and complained of diminished hearing in the right ear.  Although the service treatment records indicate that the hearing loss was acute, the other evidence, consisting of the Veteran's competent and credible statements of continuous diminished hearing in the right ear and his claim for VA compensation filed shortly after separation from service, suggest that the hearing loss was chronic.  The Board acknowledges that there is no medical opinion addressing the probability that the Veteran's current right ear hearing loss disability had its onset during active duty and/or is causally or etiologically related to active duty.  In light of the limited medical evidence, the Board could remand this case for a medical opinion; however, given the aforementioned evidence in this case including an assessment of sensorineural hearing loss during active duty, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's right ear hearing loss is related to active duty.  Therefore, the Board concludes that remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Instead, resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


